      Case 2:17-cv-10721-JTM-JVM Document 373-4 Filed 04/15/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                       Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                          Section H
                                                    Judge Jane Triche Milazzo
        Plaintiffs,
                                                    Division 1
 v.                                                 Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.


                                           ORDER

       Considering the Motion to Strike Plaintiff’s Filing, or, in the Alternative, to Seal

Confidential Portions of the Filing, filed by Defendant Graymond Martin;

       IT IS HEREBY ORDERED that the motion is GRANTED. The Clerk of Court shall file

under seal the confidential portions of Plaintiff Tiffany LaCroix’s April 12, 2021 supplemental

briefing (Doc. No. 369), specifically: (1) Exhibit 5, Doc. No. 369-6; (2) the unredacted version

Exhibit 3, Doc. No. 369-4; (3) the unredacted version of Ms. LaCroix’s supplemental

memorandum, Doc. No. 369; and (4) the unredacted version of Ms. LaCroix’s “amended

supplemental counterstatement of uncontested material facts,” Doc. No. 369-1. The materials to

be filed under seal concern pending attorney disciplinary proceedings before the Louisiana


                                               1
     Case 2:17-cv-10721-JTM-JVM Document 373-4 Filed 04/15/21 Page 2 of 2




Attorney Disciplinary Board that are confidential under Louisiana Supreme Court Rule XIX. With

respect to these specific materials, the Court finds that the public interest in maintaining the

confidentiality of pending attorney disciplinary proceedings outweighs the public’s common law

right of access to court records. See Bihn Hoa Le v. Exeter Fin. Corp., 990 F.3d 410, 419 (5th Cir.

2021). Pursuant to Louisiana Supreme Court Rule XIX, § 16(A), the documents should be

maintained under seal indefinitely, unless formal charges are filed in the underlying attorney

disciplinary matter.

       New Orleans, Louisiana, this ______ day of May, 2021.


                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                2
